

Exhibit 10.1
 
 
 
Emergent BioSolutions Inc.
Senior Management Severance Plan
 
Section 1. Definitions. The following terms shall have the meaning ascribed to
them below:
 
 
 
(A)
“Applicable Bonus” shall mean the greater of the annual bonus that was paid to a
Participant in respect of the most recently completed full calendar year or the
maximum annual bonus that could have been paid to such Participant under an
established bonus plan for such calendar year.

 
 
(B)
“Base Salary” shall mean a Participant’s annual base salary in effect on the
date of the Change of Control or the date of termination, whichever is
applicable.

 
 
(C)
“Board” shall mean the board of directors of the Company or any committee of the
Board that has been delegated authority to administer this Plan.

 
 
(D)
“Cause” shall mean each of the following that results in demonstrable harm to
the Company’s financial condition or business reputation: (1) Participant’s
conviction of or plea of guilty or no contest to any felony or crime of moral
turpitude; (2) Participant’s dishonesty or disloyalty in performance of duties;
(3) conduct by the Participant that jeopardizes the Company’s right or ability
to operate its business; (4) violation by the Participant of any of the
Company’s policies or procedures, (including without limitation employee
workplace policies, anti-bribery policies, insider trading policy,
communications policy, etc) if uncured within two weeks of written notice by the
Company; or (5) Participant’s willful malfeasance, misconduct, or gross neglect
of duty.

 
 
(E)
“Change of Control” shall means an event or occurrence set forth in any one or
more of subsections (a) through (d) below, including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection, provided that such event or
occurrence constitutes a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, as defined in Treasury Regulation §§ 1.409A-3(i)(5):

 
 
(a)
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company or an Excluded Person, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) of this Section; or

 
 
(b)
at such time as the Incumbent Directors do not constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company); or

 
 
(c)
the consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (i) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (ii) no Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 
 
(d)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 
 
(F)
“Code” shall mean the Internal Revenue Code of 1986, as amended, and, as
applicable, the regulations promulgated thereunder.

 
 
(G)
“Company” shall mean Emergent BioSolutions Inc., and each of its subsidiaries,
and after a Change of Control, any successor or successors thereto, including
any Acquiring Corporation (as defined in Section 1(E)(c)).

 
 
(H)
“Compensation” shall mean the sum of a Participant’s Applicable Bonus and Base
Salary.

 
 
(I)
“Effective Date” shall be November 7, 2011.

 
 
(J)
“Employee Benefits” shall mean, except as otherwise specified by the Chief
Executive Officer of the Company with respect to a Participant at the time such
Participant is designated as a Participant, the employee and fringe benefits and
perquisites (including without limitation medical, dental, and life insurance),
and pension benefits (including maximum matching contributions) made available
to a Participant (and his or her eligible dependents) immediately prior to a
Change of Control (or the economic equivalent thereof where applicable laws
prohibit or restrict such benefits), provided that “Employee Benefits” shall not
include life insurance in excess of one year or disability insurance.

 
 
 (K)
“Excluded Person” shall mean Fuad El-Hibri and his respective “Affiliates” or
“Associates” (each as defined in Rule 12b-2 under the Exchange Act), their
respective heirs and any trust or foundation to which either of them have
transferred or may transfer the Company’s voting securities.

 
 
(L)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 
 
(M)
“Good Reason” shall mean, except as otherwise specified by the Chief Executive
Officer of the Company at the time a Participant is designated as a Participant
(provided that such exception does not adversely affect such Participant), with
respect to such a Participant, (i) a decrease in (or failure to increase in
accordance with the terms of any employment contract) the Participant’s base
salary or bonus opportunity, (ii) a diminution in the aggregate employee
benefits and perquisites provided to the Participant, (iii) a diminution in the
Participant’s title, reporting relationship, duties or responsibilities,
(iv) relocation of the Participant’s primary office more than 35 miles from its
current location, or (v) the failure by any successor to the Company or any
Acquiring Corporation (as defined in Section 1(E)(c)) to explicitly assume this
Plan and the Company’s obligations hereunder and maintain the Plan in effect for
a period of at least eighteen (18) months.

 
 
(N)
“Group” shall have the meaning ascribed to such term in the Exchange Act.

 
 
(O)
“Incumbent Director” shall mean at any date a member of the Board (i) who was a
member of the Board on the Effective Date or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Incumbent Directors at the time of such nomination or election or whose election
to the Board was recommended or endorsed by at least a majority of the directors
who were Incumbent Directors at the time of such nomination or election;
provided, however, that there shall be excluded from this clause any individual
whose initial assumption of office occurred as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents, by or on
behalf of a person other than the Board.

 
 
(P)
“Participant” shall mean an employee of the Company with the title of Chief
Executive Officer, President, Executive Vice President, Senior Vice President or
Vice President who has been designated to participate in this Plan by the Board
or, with the authorization of the Board, by the Chief Executive Officer of the
Company and who has executed the form provided by the Company to Participants
who have been selected by the Board or the Chief Executive Officer, as
applicable, for participation in the Plan (the “Acknowledgement Form”). An
employee holding any of the foregoing positions shall not automatically be
entitled to participate in this Plan and the selection of an employee to
participate in this Plan shall be made in the sole and absolute discretion of
the Board or the Chief Executive Officer, as applicable. Once so selected, a
Participant’s rights hereunder may not be diminished unless such Participant’s
employment with the Company is terminated in a manner that will not permit him
or her to become eligible for any payments hereunder. The Chief Executive
Officer of the Company may designate the greater of seven percent (7%) of the
total number of employees of the Company, or 35 employees of the Company to be
Plan Participants at any particular time, on the basis of name, title, function
or compensation level.  The Chief Executive Officer may designate up to 12
Participants whose percentage specified in Sections 3(a)(v) and 5(a)(v) shall be
as determined by the Chief Executive Officer, and which percentage may be
greater than 50%, and the applicable time period under Section 3(a)(vii)
(Emergent Benefits) Section 3(b) (Payout) Section 3(d) (Non-Solicit/Non-Compete)
and Section 5(d) (Employees Benefits) shall be as determined by the Chief
Executive Officer, and which time period may be longer than 6 months, which
designations and rights shall be reflected in the Acknowledgement Form for such
Participants.

 
 
(Q)
“Person” shall have the meaning ascribed to such term in the Exchange Act.

 
 
(R)
“Plan” shall mean this Senior Management Severance Plan, as it may be amended
from time to time.

 
Section 2. Term. This Plan shall be effective as of the Effective Date and shall
continue in effect through December 31, 2015; provided, however, that,
commencing on December 31, 2015, and on each December 31 thereafter, this Plan
shall be automatically extended for one additional year unless, not later than
ninety (90) days prior to the scheduled expiration of the term (or any extension
thereof), the Company provides written notice that the term will not be
extended.
 
Section 3. Severance Plan.
 
 
(a)
If during the term of this Plan a Participant’s employment with the Company is
terminated by the Company without Cause, other than under circumstances
described in Section 4 below, then such Participant shall become entitled to:

 
 
(i)
any unpaid Base Salary and accrued paid-time-off through the date of
termination;

 
 
(ii)
pro rata target annual bonus in respect of the year of termination;

 
 
(iii)
any bonus earned but unpaid as of the date of termination for any previously
completed year;

 
 
(iv)
reimbursement for any unreimbursed expenses incurred by such Participant prior
to the date of termination;

 
 
(v)
an amount equal to 50% of such Participant’s Compensation (or such percentage as
set forth in the applicable Acknowledgment Form for such Participant);

 
 
(vi)
employee and fringe benefits and perquisites, if any, to which such Participant
may be entitled as of the date of termination under the relevant plans, policies
and programs of the Company; and

 
 
(vii)
continued eligibility for such Participant and his/her eligible dependents to
receive Employee Benefits, for a period of 6 months following such Participant’s
date of termination (or such period as set forth in the applicable
Acknowledgment Form for such Participant), except where the provision of such
Employee Benefits would result in a duplication of benefits provided by any
subsequent employer.

 
 
(b)
Notwithstanding anything to the contrary set forth in this Plan and subject to
the provisions of Section 13, any payments payable under Section 3(a)(ii),
(iii), (v), (vi) and (vii) shall be paid in equal monthly installments over a
term of 6 months (or such period as set forth in the applicable Acknowledgment
Form for such Participants).

 
 
(c)
If during the term of this Plan, a Participant’s employment with the Company is
terminated by the Company with Cause, then Participant shall not be entitled to
receive any compensation, benefits or rights set forth herein or in Section 5,
and any stock options or other equity participation benefits vested on or prior
to the date of such termination, but not yet exercised, shall immediately
terminate.

 
 
(d)
As a condition to payment of any of the amounts under this Section 3,
Participant:

 
 
(i)
shall not, for a period of six (6) consecutive months after termination of
employment (or such period as set forth in the applicable Acknowledgment Form
for such Participant), directly or indirectly, either alone or in association
with others, (A) induce, counsel, advise, solicit or encourage, or attempt to
induce, counsel, advise, solicit or encourage any employee to leave the employ
of the Company, or any of its Affiliates, or accept employment with any other
person or entity, (B) induce counsel, advise, solicit or encourage, or attempt
to induce, counsel, advise, solicit or encourage any person who at the time of
such inducement, counseling, advice, solicitation or encouragement had left the
employ of the Company, or any of its Affiliates, within the previous six
(6) months to accept employment with any person or entity besides the Company,
or any of its Affiliates, or hire or engage such person as an independent
contractor, and (C) solicit, interfere with, or endeavor to cause any customer,
client, or business partner of the Company, or any of its Affiliates, to cease
or reduce its relationship with the Company, or any of its Affiliates, or induce
or attempt to induce any such customer, client, or business partner to breach
any agreement that such customer, client, or business partner may have with the
Company, or any of its Affiliates;

 
 
(ii)
shall not, for a period of six (6) consecutive months after termination of
employment (or such period as set forth in the applicable Acknowledgment Form
for such Participant), directly or indirectly, whether or not for compensation,
and whether or not as an employee, be engaged in or have a financial interest in
any business, competing with the business of the Company or of any Affiliate
within any state, region or locality in which the Company or such Affiliate is
then doing business or marketing products, as the business of the Company or
such Affiliates may then be constituted. With respect to this sub-section,
however, it is understood and agreed that a business is not competing with the
business of the Company or any Affiliate if (A) Participant’s duties with
respect to such business relate solely to discrete business units which do not
compete with the business of the Company or any Affiliate; or (B) the
competitive activity is limited to geographical markets or products in which the
Company or Affiliate was not engaged (whether by manufacture, distribution,
sale, or development for manufacture, distribution, or sale) during the two
(2) years immediately preceding the termination of Participant’s employment with
the Company.

 
 
(iii)
shall, upon reasonable notice and at the Company’s expense, cooperate fully with
any reasonable request that may be made by the Company (giving due consideration
for Participant’s obligations with respect to any new employment or business
activity) in connection with any investigation, litigation, or other similar
activity to which the Company or any Affiliate is or may be a party or otherwise
involved and for which Participant may have relevant information.

 
 
(iv)
shall execute a suitable waiver and release under which the Participant shall
release and discharge the Company and its Affiliates from and on account of any
and all claims that relate to or arise out of the employment relationship
between the Company and the Participant (“the Release”); the Release must become
binding within 60 days following the date of the termination event described in
Section 3(a).  After the Release becomes binding, the Participant will be paid
pursuant to the terms of Section 3(b), in accordance with regular payroll cycles
of the Company (starting with the first payroll period that begins after the
Release is binding), provided that if the 60th day falls in the calendar year
following the year of the date of the termination event described in Section
3(a), the payments will begin no earlier than the first payroll period of such
later calendar year.  Payments to certain Participants may be delayed by six
months, as described in Section 13.

 
 
(e)
Should Participant breach any obligation set forth in Section 3(d), above,
(which breach remains uncured for a period of 10 days following written notice)
the Company shall be relieved of any obligation to make further payments to
Participant and shall be entitled to receive full repayment and restitution of
all amounts theretofore paid to Participant under this Section 3.

 
Section 4. Termination Protection. If during the term of this Plan
 
 
(a)
a Participant’s employment with the Company is terminated by the Company without
Cause, or a Participant resigns for Good Reason, in each case within eighteen
(18) months following a Change of Control, or

 
 
(b)
a Participant’s employment with the Company is terminated prior to a Change of
Control (which subsequently occurs) at the request of a party involved in such
Change of Control, or otherwise in connection with or in anticipation of a
Change of Control, then in the case of each of clauses (a) and (b) such
Participant shall become entitled to the compensation, benefits and rights set
forth in Section 5 (a) through (g), inclusive, subject to Section
13.  Notwithstanding anything to the contrary set forth in this Plan and subject
to the provisions of Section 13, if a termination described in Section 4(b)
occurs, the compensation, benefits and rights set forth in Section 5 (a) through
(g) shall be paid or distributed in the same manner as set forth in Section
3(b).

 
Section 5. Benefits and Rights
 
 
(a)
A cash lump sum, payable within thirty (30) days following the date of
termination of employment equal to the sum of:

 
(i)  
any unpaid Base Salary and accrued paid-time-off through the date of
termination;

 
(ii)  
such Participant’s pro rata target annual bonus in respect of the year of
termination;

 
(iii)  
any bonus earned but unpaid as of the date of termination for any previously
completed year;

 
(iv)  
reimbursement for any unreimbursed expenses incurred by such Participant prior
to the date of termination;

 
(v)  
an amount equal to 50% of such Participant’s Compensation (or such percentage as
set forth in the applicable Acknowledgment Form for such Participant).

 
 
(b)
Such Employee Benefits, if any, to which such Participant may be entitled as of
the date of termination of employment under the relevant plans, policies and
programs of the Company.

 
 
(c)
Any unvested Company stock options, stock appreciation rights, restricted stock,
restricted stock units and other stock-unit awards (collectively, “Equity
Awards”) held by such Participant that are outstanding on the date of
termination of employment shall become fully vested as of such date, and the
period during which any Equity Award held by such Participant that is
outstanding on such date may be exercised (if applicable) shall be extended to a
date that is the later of the fifteenth day of the third month following the
date, or December 31 of the calendar year in which, such Equity Award would
otherwise have expired if the exercise period had not been extended, but not
beyond the final date such Equity Award could have been exercised if the
Participant’s employment had not terminated, in each case based on the terms of
such Equity Award at the original grant date.

 
 
(d)
Continued eligibility for such Participant and his/her eligible dependents to
receive Employee Benefits, for a period of 6 months following such Participant’s
date of termination of employment (or such period as set forth in the applicable
Acknowledgment Form for such Participant), except where the provision of such
Employee Benefits would result in a duplication of benefits provided by any
subsequent employer.

 
 
(e)
All rights such Participant has to indemnification from the Company immediately
prior to the Change of Control shall be retained for the maximum period
permitted by applicable law, and any director’s and officer’s liability
insurance covering such Participant immediately prior to the Change of Control
shall be continued throughout the period of any applicable statute of
limitations.

 
 
(f)
The Company shall advance to such Participant all costs and expenses, including
all attorneys’ fees and disbursements, incurred by such Participant in
connection with any legal proceedings (including arbitration), which relate to
the termination of employment or the interpretation or enforcement of any
provision of this Plan, and the Participant shall have no obligation to
reimburse the Company for any amounts advanced hereunder where such Participant
prevails in such proceeding with respect to at least one material issue, it
being acknowledged that settlement of any such proceeding shall relieve the
Participant from any reimbursement obligation.

 
Section 6. Section 280G; Potential Reduction in Payments.
 
(a)  
Anything in this Plan to the contrary notwithstanding and except as set forth
below, in the event it shall be determined that any Payment would be subject to
the Excise Tax, then the Participant shall have the following two options:

 
(i)  
if a reduction in benefits to a Value equivalent to the Safe Harbor Amount would
result in an increase in the Payments that would be retained by Participant, net
of all applicable taxes, Participant may choose to reduce the amount of the
payments made pursuant to this Plan to the Safe Harbor Amount, or

 
(ii)  
in the event that Participant decides not to reduce the amount of Payments to
the Safe Harbor Amount pursuant to Section 6(a)(i), Participant may choose to be
solely responsible for the payment of all taxes, including any Excise Taxes,
that become due thereon.

 
The reduction of amounts payable pursuant to Section 6(a)(i), if applicable,
shall be made, as determined by the Company, in the following order: (A) any
cash payments, (B) any taxable benefits, (C) any nontaxable benefits, and (D)
any vesting of equity awards, in each case in reverse order beginning with
payments or benefits that are to be paid the farthest in time from the date that
triggers the applicability of the Excise Tax, to the extent necessary to
maximize the Value of all Payments actually made to the Participant. For
purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Plan (and no other Payments) shall be reduced.
 
(b)  
All determinations required to be made under this Section 6, including the
amount of such Excise Tax and the assumptions to be utilized to assist
Participant with determining his/her options under Section 6(a), shall be made
by such certified public accounting firm as may be designated by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and the Participant as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Participant.

 
(c)  
The following terms shall have the meanings below for purposes of this
Section 6.

 
(i)  
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 
(ii)  
“Parachute Value” of a Payment shall mean the present value as of the date of
the Change of Control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 
(iii)  
A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to this Plan or otherwise.

 
(iv)  
The “Safe Harbor Amount” means 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 
(v)  
“Value” of a Payment shall mean the economic present value of a Payment as of
the date of the Change of Control for purposes of Section 280G of the Code, as
determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.

 
Section 7. No Mitigation or Offset. Except as provided in Section 5(d), a
Participant shall not be required to mitigate the amount of any payment or
benefit provided for under this Plan by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for hereunder be reduced
by any compensation or benefits earned or received by such Participant as the
result of employment by a subsequent employer, by retirement benefits, by offset
against any amount claimed to be owed by such Participant to the Company or
otherwise.
 
Section 8. Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which other provision shall remain in full force and effect.
 
Section 9. Withholding. All payments hereunder shall be reduced by any
applicable taxes required by applicable law to be paid or withheld by the
Company.
 
Section 10. Modification or Waiver. No provision of this Plan may be modified,
waived or discharged, if such modification, waiver or discharge adversely
affects a Participant, unless such modification, waiver or discharge is agreed
to in writing and signed by such Participant.
 
Section 11. Applicable Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
 
Section 12. Administration of Plan. This Plan will be administered by the Board.
The Board shall have authority to adopt, amend and repeal such administrative
rules, guidelines and practices relating to this Plan as it shall deem
advisable. The Board may construe and interpret the terms of this Plan and
correct any defect, supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent that it shall deem expedient to carry the
Plan into effect and it shall be the sole and final judge of such expediency.
All decisions of the Board shall be made in the Board’s sole discretion and
shall be final and binding on all persons having or claiming any interest in the
Plan. Neither the Board nor the Chief Executive Officer of the Company shall
have any liability for any decision made in good faith in interpreting,
implementing or operating this Plan, including without limitation, any changes
made to the definition Good Reason, in establishing the list of Participants, or
in selecting the Participants to be included in any of the Appendices attached
to this Plan. The Company hereby agrees to indemnify and hold harmless each
member of the Board and each officer, including without limitation the Chief
Executive Officer of the Company, for (and in each case, advance) any and all
costs and expenses incurred in connection with the administration, operation and
implementation of the Plan, including without limitation any changes made to the
definition Good Reason, in establishing the list of Participants, or in
selecting the Participants to be included in any of the Appendices attached to
this Plan. No amounts paid under this Section 12 for or on account of any of the
foregoing officers or directors shall be included in Compensation under this
Plan.
 
Section 13. Payments Subject to Section 409A.
 
(a)  
Subject to the provisions in this Section 13, any severance payments or benefits
under the Plan shall begin only upon the date of the Participant’s “separation
from service” (as determined below), which occurs on or after the date of the
Participant’s termination of employment.  The following rules shall apply with
respect to distribution of the severance payments and benefits, if any, to be
provided to the Participant under this Plan:

 
(i)  
 It is intended that each installment of the severance payments and benefits
provided under this Plan shall be treated as a separate “payment” for purposes
of Section 409A of the Code and the guidance issued thereunder (“Section
409A”).  Neither the Participant nor the Company shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

 
(ii)  
If, as of the date of the Participant’s “separation from service” from the
Company (within the meaning of Section 13(a)(iv) below), the Participant is not
a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in this Plan.

 
(iii)  
If, as of the date of the Participant’s “separation from service” from the
Company, the Participant is a “specified employee” (within the meaning of
Section 409A), then:

 
A.  
 Each installment of the severance payments and benefits due under this Plan
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

 
B.  
Each installment of the severance payments and benefits due under this Plan that
is not described in Section 13(a)(iii)(A) above and that would, absent this
subsection, be paid within the six-month period following the Participant’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Participant’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Participant’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
Section 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service).  Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Participant’s second taxable year following the taxable year in
which the separation from service occurs.

 
(iv)  
The determination of whether and when the Participant’s separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of this Section 13(a)(iv), “Company” shall
include all persons with whom the Company would be considered a single employer
as determined under Treasury Regulation Section 1.409A-1(h)(3).

 
(b)  
All reimbursements and in-kind benefits provided under this Plan shall be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Participant’s lifetime (or during a shorter period
of time specified in this Plan), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 
(c)  
The Company makes no representation or warranty and shall have no liability to
the Participants or any other person if any provisions of this Plan are
determined to constitute deferred compensation subject to Section 409A and do
not satisfy an exemption from, or the conditions of, Section 409A.

 
(d)  
The Plan and the Payments hereunder are intended to comply with or be exempt
from Section 409A, and the Plan shall be interpreted consistent with the
provisions of Section 409A.

 
 
 

 
 
Adopted by Emergent BioSolutions Inc. this 7th day of November 2011.
 
 
/s/ Fuad El-Hibri                                                      
 
Fuad El-Hibri
Chairman and Chief Executive Officer

-  -
 
 

--------------------------------------------------------------------------------

 
